DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Election filed on September 19, 2022.  Claims 1-20 are presently pending and are presented for examination. Of these claims, claims 10-16 are withdrawn from further consideration.

Election
In Response to the Restriction/Election Requirement dated July 18, 2022, Applicant elected, with traverse, Species I directed towards claims 1-9 and 17-20. In traversing the rejection, first, Applicant asserts that claims are never species and that the Restriction fails to discuss embodiments of the invention and that a claim may encompass two or more disclosed embodiment. Second, the Applicant asserts that there is no distinction between the claims of Species I and Species II. At the onset, the Office notes that the claims are mutually exclusive meaning that features disclosed in one embodiment are not disclosed in the other embodiment. For example, Species I requires identifying either a trailer or coupler within an image, while Species II requires identifying both a trailer and coupler within an image. Additionally, Species I requires determining that the trailer or couple is outside of a specified area and outputting instruction for movement of the vehicle while Species II requires determining a position of the trailer and coupler and outputting only an indication of the position of the trailer with respect to a specified area. For at least these two reasons the claims are mutually exclusive and directed toward different species. In response to arguments, the mutual exclusivity of the claims are indicative of various embodiments within the Specification and providing an indication of mutually exclusivity of the claims is not improper for delineating different embodiments. For the forgoing reasons, the Restriction/Election Requirement is maintained. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 5, 2019 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-9 and 17-20 are objected to for the following reasons.  

Claims 1 and 17 recite “at least one of the trailer or a coupler” but then alternatively recites “the at least one of the trailer or the coupler” and “the one of the trailer or the coupler”, the latter being improper.

Claim 9 recites “the at least one of the targeted trailer or the targeted coupler” but then recites “the one of the targeted trailer or the targeted coupler”, which is improper.

The Office notes that the objections to claims 1 and 17 extend to dependent claims 2-9 and 18-20 due to their dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 2, 8 and 18 recite the limitation "the rear".  There is insufficient antecedent basis for this limitation in the claims.

Claims 1 and 17 recite “…outputting an instruction for movement of the vehicle determined to position the one of the trailer or the coupler within the specified area…” (emphasis added). It is notes that since the vehicle is being moved, not the trailer, the trailer or the coupler is not being positioned, as claimed. 

Claim 5 recites “the instruction”; however, it is not clear whether it is in reference to “an instruction” of claim 1 or “at least one instruction” of claim 5.

Claim 6 recites “the instruction for movement of the vehicle”; however, it is not clear whether it is in reference to “an instruction for movement of the vehicle” of claim 1 or “at least one instruction for movement of the vehicle” of claim 5.

Claims 7 and 8 recite the limitation "the video image".  There is insufficient antecedent basis for this limitation in the claims.

Claims 18 and 19 recite the limitation "the at least one instruction for movement of the vehicle".  There is insufficient antecedent basis for this limitation in the claims.

For the forgoing reasons, all of dependent claims 2-9 and 18-20 are also rejected for the same reasons related to claims 1 and 17, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0147900, to Shank et al. (hereinafter Shank), in view of U.S. Patent Publication No. 2020/0097021, to Carpenter et al. (hereinafter Carpenter).
.
As per claim 1, and similarly with respect to claim 17, Shank discloses a system for assisting in aligning a vehicle for hitching with a trailer (e.g. see para. 0002, wherein a trailer hitching system for a vehicle is provided), comprising: an imager outputting image data of a field of view to the rear of the vehicle (e.g. see Fig. 13, wherein a vehicle V is provided including a camera C which captures a rearward view of the vehicle); and a controller: identifying at least one of the trailer or a coupler of the trailer within the image data (e.g. see Fig. 13 and para. 0031, wherein the system is configured to locate a trailer hitch receiver portion 52).
Shank fails to disclose every feature of determining that the at least one of the trailer or the coupler is outside of a specified area relative to the vehicle and outputting an instruction for movement of the vehicle determined to position the one of the trailer or the coupler within the specified area; and determining that the at least one of the coupler and the trailer is within the specified area and outputting a steering signal to the vehicle to cause the vehicle to steer to align a hitch ball of the vehicle with the coupler. However, Carpenter teaches an autonomously driving tractor 100 (e.g. see para. 0039) which is configured to change trailer equipment 200a-c (e.g. see Fig. 3B, and para. 0034) by moving to a waypoint position Pb (e.g. see Fig. 12A, and para. 0090) (i.e. determining that the at least one of the trailer or the coupler is outside of a specified area relative to the vehicle and outputting an instruction for movement of the vehicle determined to position the one of the trailer or the coupler within the specified area). Carpenter further teaches that upon reaching the waypoint position Pb, the tractor 100 causes autonomous movement through backward movement and steering control to connect the tractor to the trailer 200 (e.g. see Fig. 12A and para. 0090) (i.e. determining that the at least one of the coupler and the trailer is within the specified area and outputting a steering signal to the vehicle to cause the vehicle to steer to align a hitch ball of the vehicle with the coupler). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the trailer hitching system of Shank to include movement to a specified area where equipment is located and cause the vehicle to maneuver to the equipment so that the equipment can be stored remote from the work area thereby increasing safety of the vehicle and equipment.

As per claim 2, Shank, as modified by Carpenter, teaches the features of claim 1, and Shank further discloses wherein the specified area is defined between a maximum distance and a minimum distance from the rear of the vehicle and within left and right lateral vehicle control limits (e.g. see Fig. 8).

As per claim 3, Shank, as modified by Carpenter, teaches the features of claim 1, and Carpenter further teaches wherein the instruction for movement of the vehicle includes a vehicle driving direction (e.g. Carpenter teaches an autonomously driving tractor 100 (e.g. see para. 0039) which is configured to change trailer equipment 200a-c (e.g. see Fig. 3B, and para. 0034) by moving to a waypoint position Pb (e.g. see Fig. 12A, and para. 0090). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the trailer hitching system of Shank to include movement to a specified area where equipment is located and cause the vehicle to maneuver to the equipment so that the equipment can be stored remote from the work area thereby increasing safety of the vehicle and equipment.

As per claim 4, Shank, as modified by Carpenter, teaches the features of claim 1, and Carpenter further teaches wherein the instruction for movement of the vehicle includes a vehicle steering direction (e.g. Carpenter teaches an autonomously driving tractor 100 (e.g. see para. 0039) which is configured to change trailer equipment 200a-c (e.g. see Fig. 3B, and para. 0034) by moving to a waypoint position Pb (e.g. see Fig. 12A, and para. 0090). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the trailer hitching system of Shank to include movement to a specified area where equipment is located and cause the vehicle to maneuver to the equipment so that the equipment can be stored remote from the work area thereby increasing safety of the vehicle and equipment.

As per claim 5, Shank, as modified by Carpenter, teaches the features of claim 1, and Shank further discloses wherein: the controller further outputs the image data and at least one instruction for movement of the vehicle to a human-machine interface within the vehicle; and the human machine interface displays the image data and the instruction (e.g. Fig. 2, wherein a visual driver feedback module 24a is provided).

As per claim 6, Shank, as modified by Carpenter, teaches the features of claim 5, and Carpenter further teaches wherein the instruction for movement of the vehicle includes a driving direction indicating element and a steering direction indicating element (e.g. Carpenter teaches an autonomously driving tractor 100 (e.g. see para. 0039) which is configured to change trailer equipment 200a-c (e.g. see Fig. 3B, and para. 0034) by moving to a waypoint position Pb (e.g. see Fig. 12A, and para. 0090). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the trailer hitching system of Shank to include movement to a specified area where equipment is located and cause the vehicle to maneuver to the equipment so that the equipment can be stored remote from the work area thereby increasing safety of the vehicle and equipment.

As per claim 7, and similarly with respect to claim 20, Shank, as modified by Carpenter, teaches the features of claims 5 and 18, respectively, and Shank further discloses wherein the video image further includes a schematic representation of a position of the trailer and the coupler relative to the specified area (e.g. see Fig. 9).

As per claim 8, Shank, as modified by Carpenter, teaches the features of claim 5, and Shank further discloses wherein the controller further determines that no trailer or coupler can be identified in the image data (e.g. see para. 0037, wherein a find trailer position routine 120 determines if the trailer is outside of a viewable area; also see Fig. 6, objection recognition software 112) and outputs the video image further including an indication that no trailer is identified to the rear of the vehicle (e.g. see Fig. 2, wherein the visual driver feedback module would not include the trailer if it is outside of the viewable area).

As per claim 9, Shank, as modified by Carpenter, teaches the features of claim 1, and Carpenter further teaches wherein the controller further: identifies at least one of a plurality of trailers or a plurality of couplers within the image data and prompts a driver for a selection of one of the plurality of trailers or the plurality of couplers as one of a targeted trailer or a targeted coupler (e.g. see Fig. 1); determines that the at least one of the targeted trailer or the targeted coupler is outside of the specified area relative to the vehicle and outputting an instruction for movement of the vehicle determined to position the one of the targeted trailer or the targeted coupler within the specified area (e.g. Carpenter teaches an autonomously driving tractor 100 (e.g. see para. 0039) which is configured to change trailer equipment 200a-c (e.g. see Fig. 3B, and para. 0034) by moving to a waypoint position Pb (e.g. see Fig. 12A, and para. 0090); and determines that the at least one of the coupler and the trailer is within the specified area and outputs the steering signal to the vehicle to cause the vehicle to steer to align a hitch ball of the vehicle with the selected coupler (e.g. Carpenter further teaches that upon reaching the waypoint position Pb, the tractor 100 causes autonomous movement through backward movement and steering control to connect the tractor to the trailer 200 (e.g. see Fig. 12A and para. 0090). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the trailer hitching system of Shank to include movement to a specified area where equipment is located and cause the vehicle to maneuver to the equipment so that the equipment can be stored remote from the work area thereby increasing safety of the vehicle and equipment.

As per claim 18, Shank, as modified by Carpenter, teaches the features of claim 17, and Shank further discloses further including outputting a video image displayable on a human-machine interface within the vehicle, the video image including: an image to the rear of the vehicle derived from the image data (e.g. see rejection of claim 5); and a graphic overlay of the at least one instruction for movement of the vehicle (e.g. see rejection of claim 7).

As per claim 19, Shank, as modified by Carpenter, teaches the features of claim 17, and Carpenter further teaches wherein the graphic overlay of the at least one instruction for movement of the vehicle includes a driving direction indicating element and a steering direction indicating element (e.g. see Figs. 6A, 8A and 8B, and para. 006, wherein a user display displays the trailer and a path to be traveled). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the trailer hitching system of Shank to include displaying an image of the rear of the vehicle including the trailer to be joined with, as well as a path to be travelled, so that the user can identify object that may be encountered during travel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669